Citation Nr: 0909831	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-25 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for shell fragment wound 
residuals to the rectum.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from December 1952 to 
September 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating determination 
of the Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO), which, in pertinent part, 
denied service connection for shell fragment wound residuals 
to the rectum.

The Veteran was scheduled to appear at a Board hearing before 
a Veterans Law Judge at the RO in July 2008.  He did not 
report for the hearing and has not provided good cause for 
not appearing.  As such, his hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704(d) (2008).  

The appeal is remanded to the RO via VA's Appeals Management 
Center (AMC).  The Veteran will be advised if further action 
is required on his part.


REMAND

The Veteran contends that he incurred a shell fragment wound 
of the rectum during combat in Korea.  He asserts that he has 
experienced rectal prolapse since that injury.  Service 
connection has been established for several disabilities as 
having been incurred in combat.  

The Veteran was afforded a VA examination in September 2005.  
The examiner found that the Veteran had a mild rectal 
prolapse, but that on the basis of the Veteran's history 
alone, did not see a connection shrapnel wound.  The examiner 
did not, however, elaborate on this history nor did he have 
access to the Veteran's claims folder.  The examination 
report does not reflect consideration of the Veteran's 
reports of rectal prolapse since the in-service injury.

VA has a duty to provide medical examinations that consider 
Veteran's prior medical examinations and treatment. Colayong 
v. West, 12 Vet App 524, 534 (1999); Fenderson v. West, 12 
Vet. App. 119, 127 (1999).  The determinative issues in this 
case turn on consideration of the history; hence it is 
necessary to obtain an opinion that is a product of a review 
of the record.

Accordingly, this case is REMANDED for the following:

1.  The Veteran should be afforded a VA 
examination by a physician to determine 
whether he has current residuals of an 
in-service shell fragment wound to the 
rectum.  The examiner should note in the 
examination report, or in an addendum, 
that the claims folder was reviewed.

The examiner should provide an opinion as 
to whether is at least as likely as not 
(50 percent probability or more) that 
there is any current disability, 
including rectal prolapse, as a residual 
of an in-service shell fragment wound.  
The examiner should provide a rationale 
for all opinions.  The examiner is 
advised that injuries reported by a 
combat Veteran, as having occurred in 
combat, are presumed to have occurred.  

2.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued before the 
case is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




